DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-3, 5-10, 12-19, 21-28) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A method for object recognition at an interactive information system (IIS), the method comprising: capturing, using an imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more object disposed about the IIS; analyzing, by a computer processor of the IIS and based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, by the computer processor of the IIS and based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; analyzing, by the computer processor of the IIS and based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively, capturing, using the imaging device of the IIS, a third image of a third representative object, wherein the third representative object represents a third one or more object disposed about the 11S; and in response to a user activation or a failure of determining a third representative inventory identifier of the third representative object based on the first representative object model: analyzing, by the computer processor of the IIS and based on the category model, the third image to determine a second representative category of the third one or more object, wherein the second representative category represents a second one or more category; retrieving, by the computer processor of the IIS and based on the second representative category, a second representative object model of the 41716762Application No. 17/017,198Docket No.: 18521-007001 Amendment dated April 15, 2022 Reply to Office Action of January 18, 2022plurality of object models that are stored on the remote server, wherein the second representative object model represents a second one or more object model; and analyzing, by the computer processor of the IIS and based on the second representative object model, the third image to determine the third representative inventory identifier of the third representative object, wherein the third representative inventory identifier represents a third one or more inventory identifier corresponding to the third one or more object respectively.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“An interactive information system (IIS), comprising: an imaging device; a computer processor; and memory storing instructions, when executed by the computer processor, comprising functionalities for: capturing, using the imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more object disposed about the IIS; analyzing, based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; Reply to Office Action of January 18, 2022analyzing, based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively, capturing, using the imaging device of the IIS, a third image of a third representative object, wherein the third representative object represents a third one or more object disposed about the IIS; and in response to a user activation or a failure of determining a third representative inventory identifier of the third representative object based on the first representative object model: analyzing, based on the category model, the third image to determine a second representative category of the third one or more object, wherein the second representative category represents a second one or more category; retrieving, based on the second representative category, a second representative object model of the plurality of object models that are stored on the remote server, wherein the second representative object model represents a second one or more object model; and analyzing, based on the second representative object model, the third image to determine the third representative inventory identifier of the third representative object, wherein the third representative inventory identifier represents a third one or more inventory identifier corresponding to the third one or more object respectively.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A non-transitory computer readable medium (CRM) storing computer readable program code for object recognition at an interactive information system (IIS), wherein the computer readable program code, when executed by a computer processor of the IIS, comprises functionalities for: capturing, using an imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more objects disposed about the IIS; analyzing, based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; analyzing, based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively; capturing, using the imaging device of the IIS, a third image of a third representative object, wherein the third representative object represents a third one or more object disposed about the IIS; and in response to a user activation or a failure of determining a third representative inventory identifier of the third representative object based on the first representative object model: analyzing, based on the category model, the third image to determine a second representative category of the third one or more object, wherein the second representative category represents a second one or more category; 41716767Application No. 17/017,198Docket No.: 18521-007001 Amendment dated April 15, 2022Reply to Office Action of January 18, 2022retrieving, based on the second representative category, a second representative object model of the plurality of object models that are stored on the remote server, wherein the second representative object model represents a second one or more object mode; and analyzing, based on the second representative object model, the third image to determine the third representative inventory identifier of the third representative object, wherein the third representative inventory identifier represents a third one or more inventory identifier corresponding to the third one or more object respectively.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method for object recognition at an interactive information system (IIS), the method comprising: capturing, using an imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more object disposed about the IIS; analyzing, by a computer processor of the IIS and based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, by the computer processor of the IIS and based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; and analyzing, by the computer processor of the IIS and based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively, wherein determining the first representative inventory identifier of the first one or more object further comprises: determining, by the computer processor of the IIS and based on a result of analyzing the first image based on the first representative object model, that a part of the first representative object is associated with a first representative subcategory of the first representative category, wherein the first representative subcategory represents a first one or more subcategory; and retrieving, by the computer processor of the IIS and based on the first representative subcategory, a part of the first representative object model corresponding to the first representative subcategory.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“An interactive information system (IIS), comprising: an imaging device; a computer processor; and memory storing instructions, when executed by the computer processor, comprising functionalities for: capturing, using the imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more object disposed about the IIS; analyzing, based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; and analyzing, based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively; wherein determining the first representative inventory identifier of the first one or more object further comprises: determining, based on a result of analyzing the first image based on the first representative object model, that a part of the first representative object is associated with a first representative subcategory of the first representative category, wherein the first representative subcategory represents a first one or more subcategory; and retrieving, based on the first representative subcategory, a part of the first representative object model corresponding to the first representative subcategory.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A non-transitory computer readable medium (CRM) storing computer readable program code for object recognition at an interactive information system (IIS), wherein the computer readable program code, when executed by a computer processor of the IIS, comprises functionalities for: capturing, using an imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more objects disposed about the IIS; analyzing, based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; and analyzing, based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively, wherein determining the first representative inventory identifier of the first one or more object further comprises: determining, based on a result of analyzing the first image based on the first representative object model, that a part of the first representative object is associated with a first representative subcategory of the first representative category, wherein the first representative subcategory represents a first one or more subcategory; and retrieving, based on the first representative subcategory, a part of the first representative object model corresponding to the first representative subcategory.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method for object recognition at an interactive information system (IIS), the method comprising: capturing, using an imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more object disposed about the IIS; analyzing, by a computer processor of the IIS and based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, by the computer processor of the IIS and based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; analyzing, by the computer processor of the IIS and based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively; generating, by the computer processor of the IIS and using a first machine learning algorithm, the category model based on a first learning data set comprising a first plurality of training objects corresponding to a plurality of categories; and generating, by the computer processor of the IIS and using a second machine learning algorithm, an object model based on a second learning data set comprising a second plurality of training objects corresponding to a category of a plurality of objects.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“An interactive information system (IIS), comprising: an imaging device; a computer processor; and memory storing instructions, when executed by the computer processor, comprising functionalities for: capturing, using the imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more object disposed about the IIS; analyzing, based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; analyzing, based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively; generating, using a first machine learning algorithm, the category model based on a first learning data set comprising a first plurality of training objects corresponding to a plurality of categories; and generating, using a second machine learning algorithm, an object model based on a second learning data set comprising a second plurality of training objects corresponding to a category of a plurality of objects.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A non-transitory computer readable medium (CRM) storing computer readable program code for object recognition at an interactive information system (IIS), wherein the computer readable program code, when executed by a computer processor of the IIS, comprises functionalities for: capturing, using an imaging device of the IIS, a first image of a first representative object, wherein the first representative object represents a first one or more objects disposed about the IIS; analyzing, based on a category model, the first image to determine a first representative category of the first one or more object, wherein the first representative category represents a first one or more category; retrieving, based on the first representative category, a first representative object model of a plurality of object models that are stored on a remote server, wherein the first representative object model represents a first one or more object model; analyzing, based on the first representative object model, the first image to determine a first representative inventory identifier of the first representative object, wherein the first representative inventory identifier represents a first one or more inventory identifier corresponding to the first one or more object respectively; generating, using a first machine learning algorithm, the category model based on a first learning data set comprising a first plurality of training objects corresponding to a plurality of categories; and generating, using a second machine learning algorithm, an object model based on a second learning data set comprising a second plurality of training objects corresponding to a category of a plurality of objects.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 25, 2022